DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 16 December 2021 has been entered.

Claim Objections
Claim 24 is objected to because of the following informalities: the phrase “wherein monitor monitors said bioelectrical” should be amended to read - - wherein the monitor monitors said bio-electrical - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 2, 4-8, 10, 11, and 16-18  are rejected under 35 U.S.C. 103 as being unpatentable over Kilsgaard et al.’418 (US Pub No. 2012/0316418 – previously cited) in view of Krantz et al.’251 (US Pub No. 2007/0110251 – previously cited) further in view of Goldenberg’640 (US Pub No. 2005/0036640 – previously cited).
Regarding claim 1, Figure 6 of Kilsgaard et al.’418 teaches a personal wearable monitor for monitoring a bio-electrical signal from a person, the monitor being adapted for detecting a seizure-related condition by detecting or predicting a seizure or a risk of an upcoming seizure (page 1, sections [0007] and [0011]), and for providing an acoustical information signal (page 1, section [0011], page 6, section [0087]), said monitor being provided with a first speaker (page 6, section [0087]) for providing said information signal.
Kilsgaard et al.’418 discloses all of the elements of the current invention, as discussed above, except for the monitor comprising a second speaker adapted for functioning as a microphone in testing if said first speaker is capable of delivering a sound, wherein the monitor is adapted to provide a notification in the event that the first speaker is not capable of delivering a sound. Krantz et al.’251 teaches using a microphone to test whether a speaker is capable of delivering a sound. Krantz et al.’251 teaches testing whether the speaker is capable of delivering a sound in order to provide a notification to a user in the event that the speaker is not capable of delivering a sound. The notification instructs the user to troubleshoot the speaker or to select a new speaker (see ABSTRACT, and page 1, section [0003]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the monitor of Kilsgaard et al.’418 to include a microphone for testing if the first speaker is capable of delivering a sound, and to include a second speaker as a backup speaker, as taught by Krantz et al.’251, since it would allow a notification to be provided to the user if the first speaker is not capable of delivering 
Kilsgaard et al.’418 in view of Krantz et al.’251 discloses all of the elements of the current invention, as discussed above, except for the first speaker being adapted to function as a microphone (as recited in claim 12), and the microphone also being a second speaker. It is noted that it is well known in the audio art that a speaker may also operate as a microphone. Goldenberg’640 teaches that a speaker may also function as a microphone (page 2, section [0021]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the first speaker of Kilsgaard et al.’418 in view of Krantz et al.’251 to be a dual microphone/speaker, as taught by Goldenberg’640, since it is known that a speaker may also function as a microphone, and since it would materially reduce the elements required to make the monitor. The same rationale applies to modifying the microphone to be adapted to function as the second speaker.
Regarding claim 2, while Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 does not explicitly teach that the notification is provided by said second speaker, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the notification from one of the first speaker or the second speaker as it would merely be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The acoustical information signal would need to be provided from either the first speaker or the second speaker. In the event that the first speaker is deemed incapable of delivering a sound, it would have been obvious for the notification to be provided by the second speaker as it would be the only speaker capable of providing the notification.
Regarding claim 4, at least one of the first or second speaker/microphones is inherently capable of picking up background sound levels.

Regarding claim 6, signal processor 23 is a decision means adapted to decide when the acoustical information signal should be presented to the person.
Regarding claim 7, the acoustical information signal is in the form of a spoken message or a beep (page 1, section [0011], page 2, section [0022], and page 6, section [0087] of Kilsgaard et al.’418, and also page 1, section [0003] of Krantz et al.’251).
Regarding claim 8, Kilsgaard et al.’418 teaches that the monitor is configured to be arranged at the ear (page 2, section [0020], page 6, section [0085]).
Regarding claim 10, Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 discloses all of the elements of the current invention, as discussed above, except for explicitly reciting that the first and second speakers are arranged to share a common sound tubing to guide the sound. The speakers would either share a common sound tubing, or they would not share a common sound tubing. It would have been obvious to try arranging the first and second speakers to share a common sound tubing as it would merely be choosing from a finite number of identified, predictable solutions, with a  reasonable expectation of success.
Regarding claim 11, Figure 6 of Kilsgaard et al.’418 shows that the entire monitor is configured as an integral unit. Section [0087] of Kilsgaard e tal.’418 teaches that the speaker is arranged inside a housing of the integral unit (“…speaker arranged in the ear plug…”). The first and second speakers of Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 would also be arranged inside the housing of the integral unit.
Regarding claim 16, the monitor of Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 includes a sound output (either of the first speaker or the second speaker) in or near 
Regarding claim 17, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have used the second speaker to provide said information signal in the event that said testing shows that the first speaker is not capable of delivering sound as it would be the only structural element of the monitor of Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 that is capable of delivering sound. Using the second speaker to provide the information signal would merely be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Regarding claim 18, while Krantz et al.’251 teaches that a user may manually select a new speaker upon being notified that a first speaker is not capable of providing sound, it is noted that MPEP section 2144.04 III. states that broadly providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art (In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)). Furthermore, section [0003] of Krantz et al.’251 discloses that a different microphone/speaker set may be selected automatically “Alternatively, the detection process may automatically iterate through each combination of microphone and loudspeaker attached to the computer system until a functional match is determined.”. Finally, it is noted that section [0158] of West et al.’518 (US Pub No. 2002/0013518) teaches automatically switching to a secondary system when an initial system is deemed to be inoperative, as does section [0218] of Ben-Oren et al.’660 (US Pub No. 2003/0216660). These two additional references provide evidence that it is known in the art to automate switching between redundant components of a medical diagnostic system.
Claims 3 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640, as applied to claim 1, further in view of Carlton-Foss’518 (US Pub No. 2008/0129518 – previously cited).

Furthermore, Official notice is being taken that it is well known in the art to perform self-diagnostic tests of the components of a medical device periodically while the medical device is being used (see the references listed in the Conclusion section below). The prior art teaches performing period self-diagnostic tests in order to ensure that components of the medical device are operating properly while in use/over the course of use.
Regarding claim 22, while Carlton-Foss’518 does not explicitly teach performing a self-check every 0.5-5hrs (it provides once every week as an example), where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is noted that sections 
Regarding claim 23, while Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 fails to disclose the specific frequency range of the verification signal, it would have been obvious, through routine experimentation, to determine the most optimum frequency range of the verification signal in order to determine the functional status of the first speaker. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is noted that sections [0036] and [0045] of Sugiura’930 (US Pub No. 2013/0083930) teach using a verification signal of 4kHz to test a speaker, section [0200] of O’Polka’320 (US Pub No. 2014/0270320) teaches using a test verification signal of 4kHz to test a speaker, and claim 1 of Hashimoto et al.’286 (USPN 7,680,286) teaches testing a speaker using a test verification signal having a frequency between 1kHz and 10kHz (which includes the range below 6kHz)). These references teach that the general condition of selecting a test verification frequency for speaker testing is disclosed in the prior art.
Regarding claim 24, while Kilsgaard et al.’418 does not explicitly disclose that it monitors bio-electrical signals continuously (section [0004] teaches that it is desirable for EEG monitoring systems to be worn continuously by a person to be monitored, but fails to explicitly recite that bio-electrical signals are monitored continuously), Official notice is being taken that it is well known in the EEG-based seizure monitoring art to monitor bio-electrical signals continuously (see, for example: section [0056] of Kidmose et al.’858 – US Pub No. 2012/0302858; section [0005] of Warwick et al.’117 – US Pub No. 2011/0270117; .
Claims 12, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640, as applied to claim 1, further in view of Lambert’566 (USPN 5,652,566 – previously cited).
Regarding claims 12 and 25, Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 discloses all of the elements of the current invention, as discussed in paragraph 5 above, except for the monitor being adapted to test if the second speaker is capable of delivering a sound. Lambert’566 teaches providing a backup alarm in the event that a primary alarm does not work (see ABSTRACT). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the monitor of Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 to also include a backup alarm, as taught by Lambert’566, since it would allow the acoustical information warning to be provided by the second speaker in the event that the first speaker is not capable of providing the acoustical information signal.
As modified by Lambert’566, either the first speaker or second speaker is capable of providing the acoustical information signal. As such, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to test whether the second speaker is capable of delivering a sound. Testing both the first and second speaker would ensure that all of the speakers of the monitor are capable of providing a sound. The same method used to test the first speaker (taught by Krantz et al.’251) 
Regarding claim 21, Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 discloses all of the elements of the current invention, as discussed in paragraph 4 above, except for the monitor being configured to provide said information signal from said second speaker in response to said first speaker not providing said information signal. Lambert’566 teaches providing an alarm signal via a second speaker in response to a first speaker failing to provide the alarm signal (see ABSTRACT, and col. 1, lines 42-67). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the monitor of Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 to be configured to provide the information signal from the second speaker in response to said first speaker not providing said information signal, as taught by Lambert’566, since this would provide a redundant alarm system that would ensure that the user of the monitor receives the information signal in the event that the first speaker becomes inoperative.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640, as applied to claim 1, further in view of Cain’974 (US Pub No. 2006/0094974 – previously cited).
Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 discloses all of the elements of the current invention, as discussed in paragraph 5 above, except for the monitor comprising a radio adapted for notifying a remote unit wirelessly if a speaker is not capable of delivering a sound. Cain’974 teaches using a radio to wirelessly transmit an alert signal to a remote device (page 3, section [0040]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the monitor of Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 to include a radio configured to wirelessly notify a remote device of an alarm .
Claims 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 further in view of Carlton-Foss’518.
Regarding claim 14, the sections of Kilsgaard et al.’418 cited in paragraph 5 above, as modified by Krantz et al.’251 and Goldenberg’640, disclose a method for monitoring a bio-electrical signal comprising the method steps recited in the claims. Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldbenberg’640 fails to disclose testing the first speaker while said bio-electrical signal is being monitored (the combination teaches testing the first speaker when the monitor is first put into use, not while the bio-electrical signal is being monitored). Carlton-Foss’518 teaches periodically performing a self-diagnostic test of the system components of a medical device, while the medical device is in use, in order to ensure that the medical device is functioning properly while it is being used (page 2, section [0029], and page 11, section [0115]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the method of Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 to include testing the monitor components, including the first speaker, while the monitor is being worn and used (which includes monitoring the bio-electrical signal), as taught by Carlton-Foss’518, since it would ensure that the speaker is functioning properly while the monitor is in use, and that the monitor as a whole is capable of properly performing the method while in use by the person. As mentioned in section [0115] of Carlton-Foss’518, the automatic scheduled self-check would provide a method for verifying functionality of the monitor that is independent of the person.

Regarding claim 15, while Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 further in view of Carlton-Foss’518 does not explicitly teach that the notification is provided by said second speaker, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the notification from one of the first speaker or the second speaker as it would merely be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The acoustical information signal would need to be provided from either the first speaker or the second speaker. In the event that the first speaker is deemed incapable of delivering a sound, it would have been obvious for the notification to be provided by the second speaker as it would be the only speaker capable of providing the notification.
Regarding claim 19, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have used the second speaker to provide said information signal in the event that said testing shows that the first speaker is not capable of delivering sound as it would be the only structural element of the monitor of Kilsgaard et al.’418 in view of Krantz et al.’251 further in view of Goldenberg’640 that is capable of delivering sound. Using the second speaker to provide the information signal would merely be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 16 December 2021 have been fully considered and they are not persuasive. Of note, while Kilsgaard discloses that its wearable EEG monitor may be configured to be a hearing aid, it does not require its EEG monitor to be a hearing aid. Section [0042] of Kilsgaard merely recites that the microphone “can be applied for building a hearing aid capability into the EEG monitor”. The hearing aid capability is not required to be in the EEG monitoring device. Thus, any and all arguments presented by the Applicant regarding the hearing aid aspect of Kilsgaard are not persuasive. It is also noted that the amendment to claim 1 does not change the scope of the claim. A monitor may be worn by an individual and not in use. Unlike claim 14, which clearly recites that the testing of the first speaker occurs while the bio-electrical signals is being monitored, claim 1 does not require the first speaker to be tested while any bio-electrical signal is being monitored.
Applicant’s arguments regarding Krantz being non-analogous art are deemed unpersuasive for the reasons of record. Krantz is reasonably pertinent to the particular problem with which the invention is involved. A particular problem faced by the inventor is what to do when a speaker of a device no longer functions properly. This is the same problem that is faced by Krantz. Both the current invention and Krantz provide a backup speaker to solve the problem of a malfunctioning primary speaker in an electronic device. The additional problems that the Applicant mentions in their argument against Krantz are problems that are already solved by the other cited prior art references. Krantz was merely relied upon to solve the problem of what to do when a primary speaker malfunctions.
Applicant’s argument on page 10 of the Remarks that the second microphone/speaker of Krantz is not part of the same electronic device is not persuasive. The plurality of microphone/speaker pairs of Krantz are all physically connected to/part of the same computer system. Krantz does not require a user to, in response to a determination that a first microphone/speaker pair is inoperative, attach a second microphone/speaker pair to the computer system in order for the second microphone/speaker pair to be 
Applicant’s argument on page 11 of the Remarks that “If the “in use” aspect of the invention is not explicit in any given claim, that does not change the fact of what the artisan would have been taught by the cited art” is not understood by the Examiner. The Examiner assumes, based on the preceding sentences, that the Applicant is arguing that even though the claims did not recite that the testing of the speaker is performed while the device is in use, that because the Specification discusses the problem of ensuring that a speaker is functioning while a wearable monitor has been in use for an extended period of time, that the claims should be interpreted such that the first speaker is tested while the wearable monitor has been in use for an extended period of time. The Examiner reminds the Applicant that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 14 has been amended to include testing the first speaker while the bio-electrical signals are being monitored, but, as noted above, claim 1 has not. With regard to claim 14, Applicant’s argument that Krantz does not teach testing functionality of speakers that are already in use has been addressed by the addition of the Carlton-Foss reference.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sanchez et al.’286 (US Pub No. 2011/0268286 – previously cited) teaches performing a speaker self-test at specific time intervals (section [0041]). Tuysserkani’378 (US Pub No. 2011/0060378 – previously cited) teaches performing a self-diagnostic test of a medical device at specific intervals (sections [0075-0077]). Kaplan et al.’179 (US Pub No. 2004/0225179 – previously cited) teaches continuously performing a self-test for the hardware and software of a medical device (sections [0087-0088]). Nutaro et al.’023 (US Pub No. 2013/0226023 – previously cited) teaches continuously or periodically testing whether a medical device is functioning properly (section [0036]). Shabram’971 (US Pub No. 2010/0210971) teaches testing system components before and during system use (section [0118]). Blomberg et al.’024 (USPN 5,781,024) teaches testing diagnostic testing instruments periodically in order to confirm that the diagnostic instrument is operating to specification (col. 1, lines 17-19, col. 2, lines 6-15, col. 3, lines 63-67).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791